722 N.W.2d 887 (2006)
Phillip D. HICKEY and Carol Haidy-Hickey, Plaintiffs-Appellants,
v.
LOPATIN, MILLER, FREEDMAN, BLUESTONE, HERSKOVIC and DOMOL, P.C., Defendant-Appellee, and
Sheldon Miller, Defendant.
Docket No. 131402. COA No. 257093.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *888 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.